Citation Nr: 1529909	
Decision Date: 07/13/15    Archive Date: 07/21/15

DOCKET NO.  08-29 304	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for acne vulgaris.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Bernard T. DoMinh, Counsel







INTRODUCTION

The Veteran served on active duty in the United States Air Force from May 1997 to July 2006.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a June 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office in St. Petersburg, Florida (RO) which, inter alia, denied the Veteran's claim of entitlement to service connection for acne vulgaris.  The case was remanded to the RO for additional evidentiary development in November 2012 and July 2014.  Following the development undertaken pursuant to the latest remand, the RO confirmed the denial of VA compensation for acne vulgaris in a November 2014 rating decision.  The case was returned to the Board in November 2014 and the Veteran now continues his appeal.


FINDINGS OF FACT

1.  There is clear and unmistakable evidence demonstrating that acne vulgaris pre-existed the Veteran's entry into active military service.

2.  There is clear and unmistakable evidence demonstrating that the Veteran's pre-existing acne vulgaris was not permanently worsened beyond its natural progression by active military service.


CONCLUSION OF LAW

The Veteran's pre-existing acne vulgaris was not aggravated by active duty.  38 U.S.C.A. §§ 1110, 1111, 1153 (West 2002); 38 C.F.R. §§ 3.304(b), 3.306 (2014).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA has an obligation to notify claimants what information or evidence is needed in order to substantiate a claim, as well as a duty to assist claimants by making reasonable efforts to get the evidence needed.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A and 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014); see also Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).

Generally, the notice requirements of a claim have five elements: veteran status, existence of a disability, a connection between the veteran's service and the disability, degree of disability, and effective date of the disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Notice must also: (1) inform the claimant about the information and evidence necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide.  See 38 U.S.C. § 5103(a); 38 C.F.R. § 3.159(b); Beverly v. Nicholson, 19 Vet. App. 394, 403 (2005) (outlining VCAA notice requirements).  

With regard to the matter decided on the merits herein, the Veteran's claim for service connection for acne vulgaris was filed in July 2006, and notice letter addressing this issue was dispatched to him in August 2006, prior to the initial adjudication of the claim in the June 2007 rating decision now on appeal.  The August 2006 letter satisfies all of the above-described mandates, including the notice requirements that the veteran be informed of how VA calculates degree of disability and assigns an effective date for the disability, as prescribed in Dingess v. Nicholson, 19 Vet. App. 473 (2006).  There is no defect in the content or the timing of the VCAA notice.

VA also has a duty to assist the veteran in obtaining evidence necessary to substantiate a claim.  38 U.S.C.A. § 5103A(a) ("The Secretary shall make reasonable efforts to assist a claimant in obtaining evidence necessary to substantiate the . . . claim").  This duty includes assisting the Veteran in obtaining records and providing medical examinations or obtaining medical opinions when such are necessary to make a decision on the claim.  38 U.S.C.A. § 5103A(b), (c), (d) (setting forth Secretary's various duties to claimant).  VA informed the Veteran of its duty to assist in obtaining records and supportive evidence with regard to the service connection claim adjudicated herein.  

As pertinent to the claim for service connection decided on the merits herein, the Veteran's relevant service treatment records and post-service medical records from VA sources have been obtained and associated with the evidence.  Otherwise, the claimant and his representative have not indicated that there was any outstanding evidence to submit in support of the claim on appeal that has not already been subject to good faith efforts on the part of VA to obtain for inclusion in the record during the course of this appeal.  The Board has also reviewed the Veteran's claims file as it appears on the VBMS and Virtual VA electronic information databases for any additional pertinent medical records.  

In June 2010, March 2012, and July 2014, the Veteran was provided with VA dermatological examinations, during which his claims file was subjected to a detailed review by the examining VA physicians, in order to obtain a nexus opinion addressing the specific matter on appeal.  Although the Board has remanded the case twice to provide the Veteran with additional examination to obtain more detailed and specific nexus opinions, the latest examination and nexus opinion in July 2014 fully addresses any deficits associated with the prior opinions of record.  As such, the development undertaken by VA is in substantial compliance with the instructions of the Board in its latest remand of July 2014.  Accordingly, remand of the case for additional corrective development is unnecessary.  See Dyment v. West, 13 Vet. App. 141, 146-47 (1999).
 
The Board has reviewed the VA examination reports discussed above and their accompanying opinions and concludes that valid clinical findings were obtained and the VA clinicians involved in this case each provided an opinion based on a proper examination of the Veteran, a review of his pertinent clinical history, and currently accepted medical authority.  The nexus opinions, when considered in the aggregate as a whole, have sufficiently discussed the relevant facts of the case and the rationales presented in support of each of the clinician's opinion is adequate, ultimately provided a collective nexus opinion that addresses all possible avenues for service connecting the acne vulgaris skin disorder at issue.  When considered collectively, there are no deficits which, on their face, render the opinions, viewed as a whole, unusable for purposes of adjudicating the claim at issue.  The aforementioned clinical examination reports and their associated nexus opinions are, collectively, deemed adequate for adjudication purposes with respect to the matter on appeal.  Barr v. Nicholson, 21 Vet. App. 303, 311-12 (2007); Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).

Based on the foregoing, the Board finds that the VA fulfilled its duties to notify and to assist the Veteran in the evidentiary development of the claim decided herein, and thus no additional assistance or notification is required.  Having been provided with adequate opportunity to submit or otherwise identify relevant evidence in support of his claim, the Board finds that the record does not need to be held open any longer, and that no further delay in the adjudication of this appeal is warranted.  The Veteran has suffered no prejudice that would warrant a remand, and his procedural rights have not been abridged.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The Board will therefore proceed with the adjudication of this appeal.

The Board has thoroughly reviewed all the evidence in the Veteran's claims file. Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the evidence submitted by the appellant or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  The appellant must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the claimant).

The Board must assess the credibility and weight of all evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.  When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

To establish service connection for a claimed disorder, there must be (1) medical evidence of current disability; (2) medical, or in certain circumstances, lay evidence of in-service occurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the current disability.  Hickson v. West, 12 Vet. App. 247, 253 (1999); Degmetich v. Brown, 104 F.3d 1328 (Fed. Cir. 1997); Brammer v. Derwinski, 3 Vet. App. 223 (1992).  The requirement of the existence of a current disability is satisfied when a veteran has a disability at the time he files his claim for service connection or during the pendency of that claim.  McClain v. Nicholson, 21 Vet. App. 319, 321 (2007).  

Service connection involves many factors, but basically means that the facts, shown by the evidence, establish that a particular injury or disease resulting in disability was incurred coincident with service, or if pre-existing such service, was aggravated therein.  This may be accomplished by affirmatively showing inception or aggravation during service or through the application of statutory presumptions.  38 C.F.R. § 3.303(a) (2014).  

Under ordinary circumstances for veterans of active military wartime service or peacetime service on or after January 1, 1947, for purposes of 38 U.S.C.A. §§ 1110, 1131, and 1137, every veteran shall be taken to have been in sound condition when examined, accepted, and enrolled for service, except as to defects, infirmities, or disorders noted at the time of the examination, acceptance, and enrollment, or where clear and unmistakable evidence demonstrates that the injury or disease existed before acceptance and enrollment and was not aggravated by such service.  38 U.S.C.A. § 1111 (West 2014).  This presumption of soundness operates to shield the Veteran from any finding that the unnoted disease or injury preexisted service.  See Gilbert v. Shinseki, 26 Vet. App. 48 (2012); see also 38 C.F.R. § 3.304(b)  ("Only such conditions as are recorded in examination reports are considered as noted.").  

The presumption of soundness may only be rebutted by clear and unmistakable evidence that the Veteran's disability was both preexisting and not aggravated by service.  Wagner v. Principi, 370 F.3d 1089 (Fed. Cir. 2004); 38 C.F.R. § 3.304(b) (2014).  This statutory provision is referred to as the "presumption of soundness." Horn v. Shinseki, 25 Vet. App. 231, 234 (2012).  In VAOGCPREC 3-2003, VA's General Counsel reinforced that the presumption of soundness is rebutted only where clear and unmistakable evidence shows that the condition existed prior to service and that it was not aggravated by service.  The General Counsel concluded that 38 U.S.C.A. § 1111 requires VA to bear the burden of showing the absence of aggravation in order to rebut the presumption of sound condition.  See Wagner v. Principi, 370 F.3d 1089 (Fed. Cir. 2004).  The two parts of this rebuttal standard are referred to as the "preexistence prong" and the "aggravation prong." Horn, 25 Vet. App. at 234.

The aggravation prong may be met by establishing that there was no increase in disability during service or that any increase in disability was due to the natural progress of the preexisting condition.  Wagner, 370 F.3d at 1096; see also 38 U.S.C. § 1153.  If this burden is met, then the Veteran is not entitled to service-connected benefits, and, conversely, where the presumption is not rebutted, the Veteran's claim is one for service connection, and not aggravation.  Wagner, 370 F.3d at 1096.  Accordingly, no deduction for the degree of disability existing at the time of entrance shall be made if a rating is awarded.  38 C.F.R. § 3.322  ("In cases involving aggravation by active service, the rating will reflect only the degree of disability over and above the degree of disability existing at the time of entrance into active service...").  Temporary or intermittent flare-ups of a pre-existing injury or disease are not sufficient to be considered "aggravation in service" unless the underlying condition, as contrasted with symptoms, has worsened.  Jensen v. Brown, 4 Vet. App. 304, 306-307 (1993).

The Veteran's service treatment records show that he was noted to have facial acne on enlistment examination in April 1997.  Private medical records from Kaiser Permanente, which were presented by the Veteran to his service department at the time of his entry into active duty, establish that he was receiving ongoing treatment for acne with antibiotic medication, identified as Tetracycline, since January 1995.

Military medical and dental records, dated 1997 - 2006, show that the Veteran received regular antibiotic medication treatment throughout service for acne vulgaris, which was noted in the reports to have been controlled with the antibiotics Tetracycline and Doxycycline.  The records also show that the Veteran received treatment during service for recurrent lymphadenopathy manifested by lymph node swellings, lumps and lesions on his shoulders and neck, which the records distinguished from his acne and did not indicate were related to each other.  

The Veteran served on active duty in the United States Air Force as an aerospace maintenance technician, tasked with servicing military aircraft.

During a service separation examination in April 2006, the Veteran reported that he "felt fine" and acknowledged having a medical history that included acne.  His acne involved his face and back and reportedly cleared up after washings.

The Veteran was examined by VA in June 2010 and diagnosed with acne vulgaris, which, although visible on the right and left temporal area of his case, was not considered by the examiner to be disfiguring or to cause any functional limitation.  Based on the documented clinical evidence, the examining clinician opined that the Veteran's acne vulgaris was present prior to and pre-existed his entry into active service and was less likely aggravated by military service.  

The report of a VA dermatological examination conducted in March 2012 shows that the Veteran's acne vulgaris manifested as sebaceous cysts that affected his neck, upper torso, back, and shoulders, but the examiner determined that the Veteran's acne did not adversely impact his ability to work in his vocation as a restaurant manager.  After examining the Veteran and reviewing the pertinent record, the VA clinician presented the following opinion:  

The [Veteran's acne], which clearly and unmistakably existed prior [to military] service, was clearly and unmistakably not aggravated beyond its natural progression by an in-service injury event or illness.

[The rationale is that] medical literature states that acne vulgaris is a common skin disease that affects 60 - 70 percent of Americans at some time during their lives.  20 percent will have severe acne which results in permanent physical and mental scarring.  Acne vulgaris is America's most common disease.  There is, however, no way to predict how long it will take to disappear entirely and some individuals will carry this condition well into their thirties, forties, and beyond.  This veteran's recurrent sebaceous cysts of [his] torso are not unexpected residuals of the normal progression of acne [and] his [military] service is not the etiology of [the acne, nor did it aggravate it] beyond [its] natural progression. 

A VA physician reviewed the Veteran's pertinent clinical history in July 2014, noting that the Veteran's service treatment records and all other records contemporaneous his entry into active duty show that he had received acne treatments prior to entering service, beginning in October 1995.  Enlistment physical examination in April 1997 noted that he had facial acne.  The Veteran's own statement regarding his medical history during pre-enlistment examination in April 1997 was that he was prescribed Tetracycline to treat his acne during the previous year.  He entered service in May 1997 and served until July 2006. 

The VA physician presented the following opinion in July 2014:

The [Veteran's acne vulgaris] was less likely than not (less than 50% probability) incurred in[,] caused by[,] or aggravated by [his military] service.

[The Veteran's claims file and his] own lay testimony was. . . reviewed and considered in forming this opinion.  [His acne vulgaris], which clearly and unmistakably existed prior to service, less likely underwent an increase in severity of the underlying pathology during service and was clearly and unmistakably not aggravated beyond its natural progression by any in-service injury, event, or illness.

There were no specific events during [the Veteran's] active duty that made his acne worse.  He continued to get treated for acne with antibiotics.  He was granted a shaving profile for shaving irritation but [this was] not due to acne.  His separation exam [in] April 2006 showed [a] history of acne and [a review of systems] noted "no skin symptoms."  

The Board has considered the record in its totality and concludes that the weight of the objective clinical evidence is against the Veteran's claim for service connection for acne vulgaris.  The clinical evidence shows that the Veteran entered active Air Force service in May 1997 with an active acne diagnosis noted on enlistment examination in April 1997, and that he submitted clinical documents showing a history of treatment for acne during the previous year; these are sufficient to demonstrate that his acne was a condition noted on entry into service.  The June 2010, March 2012, and July 2014 nexus opinions of the VA physicians discussed above, who examined the Veteran and reviewed his medical history, each present the conclusion that the Veteran's pre-existing acne vulgaris was not permanently worsened beyond its natural progression by military service.  These opinions, when considered as a collective whole, present clear and unmistakable evidence that the Veteran's pre-existing acne vulgaris was not aggravated by this period of active duty.  Both prongs of the presumption of soundness have thereby been rebutted.

Great probative value has been placed on the VA clinicians' aforementioned opinions due to their professional credentials and because each opinion is predicated on an overview of the Veteran's entire pertinent medical history.  The Veteran's lay assertions were considered.  Thusly, as none of the aforementioned opinions of the VA clinicians link the Veteran's acne vulgaris diagnosis with his military service, the Board finds that these opinions, considered as a whole, are determinative of the outcome of this appeal.  The claim for VA compensation for acne vulgaris is therefore denied.  

To the extent that the Veteran attempts to relate his skin disorder (acne vulgaris) to his period of military service based on his own personal knowledge of medicine and his familiarity with his individual medical history, the Board first notes that he is not shown in the record to be a trained medical clinician.  His military records reflect that he did not serve on active duty in the United States Air Force in the capacity of a medical specialist but rather as an aerospace maintenance specialist servicing aircraft.  His current records do not reflect that he has any formal medical training.  The evidence establishes that his post-service vocation in the restaurant and hospitality industry.  Although lay persons may be competent to provide opinions as to some medical issues (see Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011)), as the specific questions in this case regarding the nature of his skin disorder, including whether or not there was aggravation of this condition by service, fall outside the realm of common knowledge of a lay person, the Veteran lacks the competence to provide a probative medical opinion linking his acne vulgaris to his period of military service.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007) (lay persons are not competent to diagnose or present opinion regarding the nature of a skin disorder or disease, which may be presented only by a trained physician or medical specialist in dermatology.)   His statements and assertions in this regard, absent any supportive objective medical evidence, are thusly not entitled to any probative weight.



ORDER

Service connection for acne vulgaris is denied.



____________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


